Citation Nr: 0808252	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  04-14 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for a respiratory 
disorder.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a low back 
disorder.

7.  Entitlement to service connection for a neck disorder.

8.  Entitlement to service connection for post-traumatic 
stress disorder.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1971 to January 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).   

The issues of entitlement to service connection for a low 
back disorder, a neck disorder and post-traumatic stress 
disorder are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's current chronic cardiovascular disorders, 
to include hypertension and heart disease, were first 
demonstrated many years after service, and have not been 
shown to be related to any in-service event.

2.  The preponderance of the evidence shows that the veteran 
does not currently have a respiratory disorder

3.  The veteran does not currently have hearing loss with the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz being 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz being 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test being 
less than 94 percent.

4.  Tinnitus was not present during service and the currently 
claimed tinnitus did not develop as a result of any incident 
during service, to include exposure to noise.  


CONCLUSIONS OF LAW

1.  A chronic cardiovascular disorder, to include 
hypertension and heart disease, was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  A respiratory disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

3.  A bilateral hearing loss disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.385 (2007).  

4.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in August 2002, and November 2003 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letters adequately informed the veteran that he should submit 
to VA any additional evidence that he had in his possession, 
and the veteran has done so.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes, therefore, that the 
appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary to decide 
the issues addressed in this decision has been obtained.  The 
veteran was afforded VA examinations.  His service medical 
records and post-service treatment records have been 
obtained.  The Board does not have notice of any additional 
relevant evidence that is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.   

I.  Entitlement To Service Connection For Hypertension.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
organic disease of the nervous system or a chronic 
cardiovascular disease is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Significantly, neither the service medical records nor the 
early post service medical records contain any references to 
the specific cardiovascular diseases for which the veteran is 
currently seeking service connection, namely hypertension and 
heart disease.  The service medical treatment records do not 
contain any records of elevated blood pressure readings or 
diagnoses of hypertension or heart disease.  The report of a 
medical examination conducted in November 1972 for the 
purpose of separation from service shows that clinical 
evaluation of the heart and vascular system were normal.  His 
blood pressure reading at that time was only 126/80.  A chest 
X-ray was also negative for abnormality.  Hypertension is 
defined as diastolic blood pressure that is predominantly 90 
millimeters (mm.) or greater, or systolic blood pressure that 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm. To support a diagnosis of 
hypertension the blood pressure readings must be taken two or 
more times on at least three different days. See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, 
Diagnostic Code 7101(Note 1) (2007).

Although a heart disorder and hypertension are currently 
shown, there is no medical evidence to link them to service, 
or to identify their manifestations within the year following 
service.  The earliest post service indication of the 
possible presence of the currently claimed heart disorder and 
hypertension is from many years after separation from 
service.  The Board notes that the veteran has not given any 
history of continuity of symptomatology since service, and 
there is no other reason to believe that the current disorder 
may be related to service.

In fact, the evidence suggests the likelihood that the heart 
problems are related to other facts besides service.  In this 
regard, a private medical record from Walker Regional Medical 
Canter dated in February 1993 shows that when being treated 
for a myocardial infraction, it was noted that there was a 
family history of coronary artery disease, and the veteran 
was a very heavy smoker.  There was no mention of the 
veteran's period of service.  

To the extent that the veteran has alleged that his heart 
problems and hypertension are secondary to PTSD, the Board 
notes that service connection is not currently in 


effect for that disorder.  In the event that service 
connection is later granted for PTSD, then the claim for 
secondary service connection for the hypertension and heart 
disease could be reopened.  

The Board has noted that the veteran provided his own 
statements which are to the effect that his heart problems 
and hypertension are related to service.  However, while 
competent to report on observed manifestations, the veteran, 
as a layman, is not competent to provide a medical opinion as 
to the actual diagnosis or etiology of his symptoms. See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In summary, the veteran's current chronic cardiovascular 
disorders, to include hypertension and heart disease, were 
first demonstrated many years after service, and have not 
been shown to be related to any events therein.  Accordingly, 
the Board concludes that a chronic cardiovascular disorder, 
to include hypertension and heart disease, was not incurred 
in or aggravated by active service, and may not be presumed 
to have been incurred in service.

II.  Entitlement To Service Connection For A Respiratory 
Disorder.

The veteran's service medical treatment records reflect that 
he was treated in September and October 1972 for bronchitis.  
In October 1972, the diagnosis was rule out pneumonia.  

Significantly, the preponderance of the evidence shows that 
the veteran does not currently have residuals of bronchitis 
or pneumonia.   The Board finds that he does not have a 
respiratory disability.  Although the recent VA treatment 
records note a history of chronic bronchitis flare-ups, a VA 
examiner in February 2003 noted that the although the veteran 
reported increased sputum production and a history of use of 
steroids and antibiotics, on examination, there was only 
mildly decreased air movement, with no wheezing, rhonchi, or 
rales.  Deep breathing prompted a cough on only one occasion.  
The only pertinent diagnosis was history of recurrent 
bronchitis.  The Board notes that the use of the term 
"history" indicates that a 


disorder is not currently found.  The examiner noted that an 
X-ray showed no acute lung disease.  Also diagnosed was 
ongoing tobacco abuse.  

The preponderance of the evidence shows that the veteran does 
not have chronic fatigue syndrome.  The Court held in Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) that a service-
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  Moreover, even if a chronic respiratory disorder 
did currently exist, there is no reason to believe that it 
may be related to the bronchitis noted in service as opposed 
to the veteran's long history of heavy smoking.  Accordingly, 
the Board concludes that a respiratory disorder was not 
incurred in or aggravated by service.  

III.  Entitlement To Service Connection For Hearing Loss.

Service connection may only be granted if claimed hearing 
loss is of sufficient severity to be considered a disability 
for VA purposes.  Specifically, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Board finds that there is no objective medical evidence 
to show that the veteran currently has a hearing loss 
disability.  On the authorized VA audiological evaluation in 
June 2003, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
35
LEFT
15
15
15
15
35

The average for the right ear was 22, and the average for the 
left ear was 20.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 96 
percent in the left ear.

Although the veteran has given his own opinion that he has a 
hearing loss disability, the Court has held that lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  In the present 
case, the objective testing has greater probative value than 
the veteran's subjective opinion regarding the severity of 
the hearing loss.  Accordingly, the Board concludes that a 
hearing loss disability was not incurred in or aggravated by 
service.

IV.  Entitlement To Service Connection For Tinnitus.

The service medical records do not contain any references to 
tinnitus.  The first evidence of tinnitus is not until many 
years after separation from service.  The report of an ear 
disease examination conducted in February 2003 shows that the 
veteran reported a history of having tinnitus since 1971.  
Significantly, however, the examiner concluded that he felt 
that the veteran's military noise exposure was not a 
contributing factor to his hearing problems.  The fact that 
the veteran's own account of the etiology of his disability 
was recorded in his medical records is not sufficient to 
support the claim.  In LeShore v. Brown, 8 Vet.App. 406, 409 
(1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The only medical opinion regarding whether the veteran's 
current complaints of tinnitus could have resulted from noise 
exposure during service weighs against the claim.  Although 
the veteran has given his own opinion that his current 
tinnitus 


resulted from noise exposure during service, the Court has 
generally held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu.

Therefore, the Board finds that tinnitus was not present 
during service and the currently claimed tinnitus did not 
develop as a result of any incident during service, to 
include exposure to noise.  Accordingly, the Board concludes 
that tinnitus was not incurred in or aggravated by service.  


ORDER

1.  Service connection for hypertension is denied.

2.  Service connection for heart disease is denied.

3.  Service connection for a respiratory disorder is denied.

4.  Service connection for hearing loss is denied.

5.  Service connection for tinnitus is denied.


REMAND

The Board finds that additional development of evidence is 
warranted with respect to the remaining claims.  Regarding 
the claim for service connection for post-traumatic stress 
disorder, the Board notes that the veteran's service 
personnel records reflect that he was awarded the Combat 
Infantryman Badge and the occurrence of a stressor may be 
conceded.  The Board has noted that a previous VA examination 
in February 2003 gave a diagnosis of general anxiety disorder 
with 


features of post-traumatic stress disorder.  Such a diagnosis 
is not sufficient to support a claim for service connection 
for PTSD.  On the other hand, a VA treatment record dated in 
December 2004 reflects a diagnosis of PTSD, chronic, with 
social and occupational impairment.  A more recent VA clinic 
note dated in January 2005 reflects that the veteran's past 
medical history included post traumatic stress and anger 
management, and it was indicated that he was followed by 
psychiatry.  In light of the conflicting evidence, the Board 
finds that additional development is warranted, to include 
obtaining additional more recent treatment records and 
another VA examination.  

With respect to the claims for service connection for 
disorders of the low back and neck, the service medical 
records reflect complaints pertaining to a back injury in 
June 1971.  It was also noted that in March 1972 he fell on 
his shoulder.  More recently, in February 2003 the veteran 
was afforded a VA examination.  The veteran presented a 
history of symptomatology since service.  The diagnoses 
included degenerative joint disease of the lumbosacral spine 
with three surgeries for L4-5 laminectomy.  However, the 
examiner did not offer any opinion regarding whether the 
current problem is related to service.  

The VA has a duty to afford a veteran a medical examination 
or obtain a medical opinion when necessary to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d).  When the medical 
evidence is not adequate, the VA must supplement the record 
by seeking an advisory opinion or ordering another 
examination.  See McLendon v Principi, 20 Vet. App. 79 
(2006).  In the present case, there is medical evidence 
showing a current disability, evidence of an injury in 
service, and an account from the veteran indicating symptoms 
since service.  In light of these factors, the Board 
concludes that an examination is required to determine the 
likelihood that the current problems are related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any recent 
treatment records pertaining to PTSD 
and/or a back/neck disorder.  

2.  The veteran should be afforded a PSTD 
examination to determine whether he meets 
the criteria for a diagnosis of PTSD as 
set forth in the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed.1994) (DSM-IV).  The claims 
folder should be made available to the 
psychiatrist for review.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any low back or 
neck disabilities which the veteran may 
currently have.  The claims folder, 
including the service medical records 
should be made available to and reviewed 
by the examiner before the examination.  
The examiner should record the full 
history of the claimed disorder.  The 
examiner should specifically comment as 
to the likelihood that any currently 
found disability is as likely as not 
(i.e., is there a 50 percent or greater 
likelihood) related to the reported back 
injury in service.  

4.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

5.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 


369 (1999).  This claim must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


